DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/23/2022.
Applicant's election with traverse of Group I (claims 1-14) in the reply filed on 02/23/2022 is acknowledged.  The traversal is on the ground(s) that the examiner has not substantiated the differences between Group I and Group II since both are drawn to aqueous inkjet inks.  This is not found persuasive because as written the aqueous ink compositions of Group I and Group II require different prepolymer liquids.  Group I require said prepolymer liquid to irreversibly change from liquid to solid in response to heat and Group II requires a prepolymer liquid to irreversibly change from liquid to solid in response to electron beams.  The two different Groups/inventions have acquired a separate status in the art in view of their different classifications.   The inventions have acquired a separate status in the art due to their divergent subject matter.  And the inventions require a different field of search, i.e., searching different classes/subclasses and /or different search strategies or search queries.
The requirement is still deemed proper and is therefore made FINAL.  Claims 1-14 are active and will be examined.  Claims 15-19 are withdrawn. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1, 11 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/951,474 (US2021/0138801).  Although the claims at issue are not identical, they are not patentably distinct from each other because they comprise overlapping subject matter.  The claims of co-pending US’474 sets forth an system for printing comprising an aqueous ink jet ink including, a non-aqueous dispersed phase; a continuous aqueous phase; a thermal initiator, and a colorant, wherein the continuous phase is comprised of water, a water miscible organic solvent and a surfactant and said non-aqueous liquid phase dispersed in said continuous phase is comprised of a prepolymer liquid wherein the state of said prepolymer liquid irreversibly changes from a liquid to solid in response to application of heat.  This is the same aqueous inkjet ink found in the instant claims and requiring the same provisions regarding the continuous aqueous phase and non-aqueous dispersed liquid phase.  
It is deemed that the instant claims, as written,  cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102( a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohtsuka et al (US2013/0155162).
Regarding claims 1 and 10, Ohtsuka teaches a system for printing a textile comprising: an inkjet printer (fig. 1, item 2) for printing a textile (fig. 1, item P) with an aqueous inkjet ink (see fig. 1); 
said aqueous inkjet ink including, a non-aqueous dispersed liquid phase ([0016)), a continuous aqueous phase ([0016)]), a thermal initiator [0114], and a colorant ([0057]); 
said continuous aqueous phase being comprised of water ([(0016]), a water miscible organic solvent ([0021]), and a surfactant ([0016]); said non-aqueous liquid phase, dispersed in the continuous aqueous phase, being comprised of prepolymer liquid ([0083]) wherein the state of said prepolymer liquid irreversibly changes from a liquid to a solid in response to application of heat [0114] and a drying/curing device (fig. 1, item 7) for drying and curing the ink on the textile ([0098]) by applying heat ([0058], [0083], [0114)).
Regarding claim 2, Ohtsuka sets forth cationic polymers, such as diethylamino ethyl acrylate co-polymers can be used as crosslinking agents in said composition, wherein the alkyl 
Regarding claims 3 and 5-7, Ohtsuka sets forth in paragraph [0083], the aqueous phase comprises a film-forming polymer, a coloring agent and rest of the ink component, wherein said coloring agent and other components, such as crosslinking flocculant agent (thermal curing agent) are non-aqueous components dispersed in the aqueous phase. 
Regarding claim 11-14, Ohtsuka teaches the system, as claimed in claim 1, wherein the application of heat at a temperature of 180 to 200 deg. C is applied for more than 1 second  to cause the inkjet to gel [increase in viscosity]—([0065]-[0066], and fig. 1—please note that the any portion of the medium necessarily takes at least one second to travel through the heater 7).  Ohtsuka does not expressly set forth applying heat for more than 10 seconds; however, it is deemed a skilled artisan would at least heat said composition to cure for at least 10 second to ensure a full cure of said thin coating film, in absence of evidence to the contrary and/or unexpected results.  In the alternative:  the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Regarding claims 8-9; Ohtsuka does not set forth the ink viscosity at 25 deg. C; since applicant has not set forth the criticality of said viscosity, it is deemed any viscosity at room temperature of said aqueous inkjet ink composition would work equally as well to obtain a cured object/material by the disclosed method of inkjet printing taught in the reference in absence of evidence to the contrary and/or unexpected results.  In the alternative, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.


Claim(s) 1-3 and 5-14 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JPH08-48922.
JP’922 discloses an aqueous inkjet ink suitable for direct printing onto textiles (see abstract) comprising: a non-aqueous dispersed liquid phase (see example 1, bifunctional 
Regarding claim 7, JP’922 sets forth thermal initiators (see—[0019]) that are encompassed by those taught in the instant disclosure, thus they must inherently be soluble in the aqueous continuous phase.  In the alternative, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Regarding claims 8-9, JP’922 sets forth said ink composition has a viscosity of 10 cPs at 20 deg. C, thus the disclosed composition should inherently be encompassed (at least the lower limits) with in the claimed ranges found in instant claims 8-9 at 25 deg. C.  In the alternative, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

	Regarding claim 10, per example 1, in light of the teachings found at [0017] and [0019], the curing/exposure to heat cures the aqueous inkjet ink composition to a solid on a substrate.  

Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc